Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.  
Claims 1-16 are pending in the instant application.
Claims 1-16 are being examined herewith.
Priority
The instant application is a National Stage entry of International Application No. PCT/GB2017/053150, filed on 18 October 2017, which claims priority from U.S. Provisional Patent Application No.  62/414,138, filed on 28 October 2016. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/8/21, 7/29/21, 7/30/21, and 10/12/21 are acknowledged and considered.
Response to Arguments
	Applicant rebuts in some detail the Vernice et al.  and Bergeron et al. references teachings regarding formulations that maintain the integrity of the natural flora in the vaginal tract.

	Applicant argues that nothing in the reference of Yuan renders it suitable for a feminine intimate cleansing composition.  
However, the Examiner states the composition is contemplated for use to the skin or “any other part of the body” (p. 29 line 32). The topical composition may be rubbed into the applied skin or other part of the body by the consumer to generate a lather or foam, and thereafter it is expected that the treated area is rinsed by the consumer under a stream of running water, e.g. in a shower or by immersion into water, e.g. a bath. Thereafter, the skin or other parts of the body of the consumer is permitted to air dry or the use of one or more towels to absorb excess moisture is also contemplated. (p. 30 lines 2-8).  The Examiner disagrees, that the reference does not render obvious the use of the formulation for a feminine intimate cleansing composition.  
	Applicant points to other components necessarily present in Yuan but not described in the claims.  

	Applicant points to a preferred embodiment in Table1B of the specification wherein no polyquaternium is required for use in the formulation.  
In response, it is Examiners contention that the claims are being examined to the extent that they read on an acidic feminine intimate cleansing composition having a pH in the range of from 3.5 to 5, which necessarily comprises at least: as a primary antimicrobial active constituent one or more of: lactic acid and/or a substituted lactic acid and/or a derivative thereof: and a ternary anionic constituent system which necessarily comprises one or more of each of: (a) a secondary alkane sulfonate compound(s), (b) an N-acyl sarcosinate compound(s), and (c) an aromatic hydrotrope compound(s), which ternary anionic constituent system boosts the antimicrobial efficacy of the primary antimicrobial active constituent present.  The comprising language does not exclude the components Applicant has argued.  
	Moreover, Applicant argues even from Yuan, a skilled artisan would readily recognize that the formation of a film/barrier would be detrimental to the natural vaginal 
In response, the Examiner states while an example of a topically applied composition resists being rinsed off the skin by a stream or spray of water (p. 9 line 16) is discussed, Yuan clearly teaches topical compositions may be rubbed into the applied skin or other part of the body by the consumer to generate a lather or foam, and thereafter it is expected that the treated area is rinsed by the consumer under a stream of running water, e.g, in a shower or by immersion into water, e.g, a bath. Thereafter the skin or other parts of the body of the consumer is permitted to air dry or the use of one or more towels to absorb excess moisture is also contemplated. (p. 30 lines 2-8). These steps are not directed to wash/rinse resistance, and, in fact, read on a conventional washing process.  Even in the test examples, of Yuan, the formulation contact time was only about 1 minute, and clear efficacy was presented. (p.42 line 28).  Additionally, as stated above, the Yuan reference describes polysaccharide based thickener constituent (which reads on a variety of polysaccharide based thickener constituent), not necessarily only film forming polysaccharide based thickeners.
Applicant’s arguments are not persuasive.

Claim Rejections- 35 USC 112
 	The following is a quotation of 35 U.S.C. 112(b):



 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

  	 Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 1 and 4 recites “necessarily comprises/comprising”, “necessarily includes” (several instances) - the term “necessarily” is not needed.
Appropriate clarification of the claim language is required.   
Claims 7, 8, 10, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 7, 8, 10, 11, and 13 recites “good antimicrobial activity.” The term “good” is a subjective term, such that one of ordinary skill in the art would not know or recognize what value of antimicrobial activity would be considered “good.” See MPEP 2173.05(b).
Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (WO 2007/031756 A1 (03-22-2007) - IDS).
The claims are drawn to:

    PNG
    media_image1.png
    339
    819
    media_image1.png
    Greyscale

 alkyl sulfates or alkyl sulfonates such as, for example, C6-C20 linear alkylbenzenesulfonates (p. 4, lines 9-10), C6-C22 primary and secondary alkanesulfonates (p. 4, lines 13-14), paraffin sulfonates (p. 4, line 18), (b)  acyl sarcosinates (p. 4, line 21), alkyl sulfates (p. 4, line 23), particularly C12-C16 olefin sulfonates such as sodium lauryl sulfate (p. 5 line 22). The sulfonates encompassed 
by (a) are exemplified in 9.57, 13, 17, and 18% of the composition (see Table1); alkylpolyglucoside (p. 3 line 11), optionally a co-surfactant constituent including (p. 2 line 23), in amounts of from 0.01 %wt. to 10%wt. based on the total weight of the composition of which they form a part. Preferably however the co-surfactant constituent comprises 0.1 - 8%wt, preferably from 0.5 - 5%wt. based on the total weight of the topical composition of which they form a part (p. 8 line 9-13); furthermore, anionic compounds which function both as surfactants and which also act as a (c) hydrotrope may be included as well (p. 4 lines 26-27). Particularly useful hydrotrope compounds include i.e. cumene sulfonates, wherein such exemplary hydrotropes are generally in a salt form thereof, including sodium and potassium salt forms (p. 5 line 11). Exemplified is 3 and 5% wt of cumene sulfonates. Anionic surfactant constituent may be present in any effective amount, and is preferably present in amounts of from 1%wt to 30%wt 
The genus of alkyl sulfates or alkyl sulfonates such as, for example, C6-C20 linear alkylbenzenesulfonates (p. 4, lines 9-10), C6-C22 primary and secondary alkanesulfonates (p. 4, lines 13-14), anionic surfactants taught by Yuan encompasses the sodium C14-C17 secondary -alkyl sulfonate of instant claims 1, 4, 12.  
The genus of acyl sarcosinates anionic surfactants taught by Yuan encompasses the instant N-acyl sarcosinate of claims 1, 4, 12.

The reference fails to specify the ratio range of: 0.5-4.5:0.025-0.25:1 of the claims.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the amounts/ratio of the anionic surfactants.  The motivation to modify the amounts/ratio  is because Yuan exemplifies effective antimicrobial formulations having i.e., ratios of (a): (c) at about 2-6:1 ( See Table1 examples ((a): 9.57, 13, 17, and 18%) and ((c): (3 and 5% wt)) and further having an anionic surfactant constituent preferably present in amounts of from 1%wt to 30%wt based on the total weight of the foaming topical composition of which they form a part (p. 6 lines 4-8).  Therefore, a skilled artisan would have had reasonable expectation of successfully discovering the optimum or workable ranges involving only routine skill in the art, since the general conditions of the claim are taught in the prior art. In re Aller, 105 USP 233.  
	Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAYLA SOROUSH/Primary Examiner, Art Unit 1627